Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

UNDER THE SAIA, INC.

2018 OMNIBUS INCENTIVE PLAN

 

 

THIS AGREEMENT, made as of May 6, 2019 (“Date of Award”) by and between Saia,
Inc., a Delaware corporation (hereinafter called the “Company”), and Robert S.
Chambers (hereinafter called the “Awardee”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (“Board”) has adopted, and
stockholders of the Company approved at the 2018 annual meeting of stockholders,
the Saia, Inc. 2018 Omnibus Incentive Plan (“Plan”) pursuant to which restricted
stock of the Company may be granted to employees of the Company and its
subsidiaries (the Company and its subsidiaries are collectively referred to as
“Saia”); and

WHEREAS, Awardee is now an employee of the Company or a subsidiary of the
Company; and

WHEREAS, the Company desires to make a restricted stock award to the Awardee for
six thousand five hundred and thirty-one (6,531) shares of its common stock
(“Award”) under the terms hereinafter set forth and the terms of the Plan.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1.Award Subject to Plan.  This Award is made under and is expressly subject to
all the terms and provisions of the Plan, a copy of which Awardee acknowledges
has been received, and which terms are incorporated herein by
reference.  Awardee agrees to be bound by all the terms and provisions of the
Plan.  Terms not defined herein shall have the meaning ascribed thereto in the
Plan.  The Committee referred to in Section 5 of the Plan (the “Committee”) has
been appointed by the Board, and designated by it, as the Committee to make
awards under the Plan.

2.Grant of Award.  Pursuant to action of the Committee, effective as of the Date
of Award, subject to the terms of this Agreement, the Company awards to the
Awardee six thousand five hundred and thirty-one (6,531) shares of the common
stock of the Company, of the par value of $0.001 per share (“Common Stock”);
provided, however, that the shares hereby awarded (“Restricted Stock”) are
nontransferable by the Awardee during the periods described herein (“Restriction
Periods”) and are subject to the risk of forfeiture described herein.  During
the Restriction Periods, at the Company’s election, the shares awarded hereunder
will either be represented in book-entry form by the transfer agent for the
Common Stock or by a certificate held by the Company or such transfer
agent.  Any certificate relating to such shares shall be registered in the name
of the Awardee and shall bear an appropriate legend referring to the applicable
terms, conditions and restrictions.

12623967

--------------------------------------------------------------------------------

3.Time Vesting.  Except as otherwise provided in Sections 4 or 5, and subject to
the terms of this Agreement, if the Awardee is and has been continuously in the
service of the Company or a subsidiary of the Company since the Date of Award:

(a)on the third anniversary of the Date of Award, 1,632 [25%] shares of
Restricted Stock granted hereby shall become fully vested and nonforfeitable and
free of the restrictions provided in Section 2;

(b)on the fourth anniversary of the Date of Award, an additional 1,633
[cumulative of 50%] shares of Restricted Stock granted hereby shall become fully
vested and nonforfeitable and free of the restrictions provided in Section 2;
and

(c)on the fifth anniversary of the Date of Award, an additional 3,266
[cumulative of 100%] shares of Restricted Stock granted hereby shall become
fully vested and nonforfeitable and free of the restrictions provided in Section
2.

4.Change in Control.  Upon a Change in Control, all shares of Restricted Stock
not then free of the restrictions of Section 2 shall become immediately vested
and free of such restrictions.

5.Death of the Awardee; Total Disability; Other Termination.  

(a)In the event of the death of the Awardee or termination of employment of
Awardee for any reason prior to May 6, 2020, this Award shall terminate and all
shares of unvested Restricted Stock shall thereupon automatically and without
further action be cancelled and forfeited for no consideration.  Subject to the
terms of this Agreement, in the event of the death of the Awardee or termination
of employment of Awardee due to Total Disability on or after May 6, 2020 and
prior to May 6, 2021, one-third of the shares of Restricted Stock granted hereby
shall become fully vested and nonforfeitable on the date of death or such
employment termination and such shares of Restricted Stock shall become
immediately free of the restrictions of Section 2 and all shares of unvested
Restricted Stock shall thereupon automatically and without further action be
cancelled and forfeited for no consideration.  Subject to the terms of this
Agreement, in the event of the death of the Awardee or termination of employment
of Awardee due to Total Disability on or after May 6, 2021 and prior to May 6,
2022, two-thirds of the shares of Restricted Stock granted hereby shall become
fully vested and nonforfeitable on the date of death or such employment
termination and such shares of Restricted Stock shall become immediately free of
the restrictions of Section 2 and all shares of unvested Restricted Stock shall
thereupon automatically and without further action be cancelled and forfeited
for no consideration.  Subject to the terms of this Agreement, in the event of
the death of Awardee or termination of employment of Awardee due to Total
Disability on or after May 6, 2022, all the shares of Restricted Stock granted
hereby not then free of the restrictions of Section 2 shall become fully vested
and nonforfeitable and free of such restrictions on the date of death or such
employment termination.

(b)In the event of Awardee’s termination of service with the Company and
subsidiaries of the Company for any reason other than as specified in Section

2

 

--------------------------------------------------------------------------------

5(a), any shares of Restricted Stock, to the extent not vested as of the
termination date, shall thereupon automatically and without further action be
cancelled and forfeited for no consideration.

6.Dividends.  Any cash or in-kind dividends paid with respect to the unvested
shares of Restricted Stock shall be withheld by the Company and shall be paid to
Awardee, without interest, only when, and if, such shares of Restricted Stock
shall become fully vested, and in no event later than 2 ½ months after the close
of the year in which such Restricted Stock vests.  

7.Voting Rights.  Prior to the vesting of the shares of Restricted Stock, the
Awardee shall have no right to vote the shares and, except as expressly provided
otherwise herein, no other rights as a holder of outstanding shares of Common
Stock with respect to the Restricted Stock.

8.Payment and Taxes.  As soon as practicable following the vesting of any shares
of Restricted Stock, shares of Company Common Stock shall be delivered to the
Awardee.  Awardee shall pay, or make arrangements acceptable to the Company for
the payment of, any and all federal, state, and local tax withholding that in
the opinion of the Company is required by law.  For the avoidance of doubt, the
Awardee shall be entitled to satisfy any tax withholding obligations hereunder
through an election to have shares of Common Stock of the Company withheld from
any payments under this Agreement.  Unless Awardee satisfies any such tax
withholding obligation by paying the amount in cash, by check, stock
withholding, or by other arrangements acceptable to the Company, the Company
shall withhold a portion of the stock payable upon vesting equal to the tax
withholding obligation.  Any share withholding pursuant to this Section 8 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act.  As a condition to the effectiveness of this Restricted Stock Award,
Awardee shall not make any election to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to realize taxable income with respect to the Award as
of the Date of Award without consent of the Committee.

9.Administration.  This Award has been made pursuant to a determination made by
the Committee, subject to the express terms of this Agreement, and the Committee
shall have plenary authority to interpret any provision of this Agreement and to
make any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to the Awardee by the express terms
hereof.

10.Restrictive Covenants.

(a)Customer Confidences and Confidential Information.

i.Customer Confidences.  The customers of Saia expect that Saia will hold all
business-related matters, including the fact that they are doing business with
Saia and the specific matters on which they are doing business, in the strictest
confidence (“Customer Confidences”).  The term Customer Confidences will not,
however, include information which (A) is or becomes publicly available, other
than as a result of a breach by Awardee of this Agreement or any restrictive
covenants (including confidentiality, non-competition and non-solicitation)
relating to Saia, or (B) is or becomes

3

 

--------------------------------------------------------------------------------

available to Awardee on a non-confidential basis from a source other than Saia
or Saia’s representatives and outside of the course of such Awardee’s employment
with Saia.

ii.Confidential Information.  Awardee also acknowledges that, during the course
of his employment, Awardee will have access to data and information relating to
the business of Saia (whether constituting a trade secret or not) which is or
has been disclosed to the Awardee or of which the Awardee became aware as a
consequence of or through Awardee’s relationship with Saia and which has value
to Saia and is not generally known to Saia’s competitors (“Confidential
Information”).  Such Confidential Information includes both written information
and information not reduced to writing, and by way of example only:  (A) the
identity of Saia’s customers and prospective customers, including names,
addresses and phone numbers, the characteristics, preferences and strategies of
those customers, the types of services provided to and ordered by those
customers; (B) Saia’s internal corporate policies related to those services,
price lists, pricing information, fee arrangements, profit factors, quality
programs, annual budgets, long-term business plans, marketing plans and methods,
contracts and bids, personnel and the terms of dealings with customers;
(C) financial and sales information, including Saia’s financial condition and
performance and the compensation paid to other employees of Saia;
(D) information relating to inventions, discoveries and formulas, records,
research and development data, trade secrets, processes, other methods of doing
business, forecasts and business and marketing plans of Saia; (E) stockholder
information; and (F) all Company Intellectual Property (as hereinafter
defined).  Confidential Information shall not include any data or information,
even if otherwise set forth above as an example, which has been voluntarily
disclosed to the public by Saia (except where such disclosure has been made by
Awardee without authorization) or that has been independently developed and
disclosed by others, or otherwise entered the public domain through lawful
means.

iii.Restriction on Use of Customer Confidences and Confidential
Information.  Awardee agrees that, both during and after Awardee’s employment
with Saia, Awardee will not directly or indirectly (A) use any Customer
Confidences or Confidential Information, other than in furtherance of the
business of Saia, or (B) disclose any Customer Confidences or Confidential
Information, other than disclosure (1) to a director, officer, employee,
attorney or agent of Saia who, in Awardee’s reasonable good faith judgment, has
a need to know the Customer Confidences, Confidential Information or information
derived therefrom or (2) as required by law, rule, regulation, court order, or
any governmental, judicial or regulatory process, provided that in any event
described in the preceding clause (2), (I) Awardee shall promptly notify Saia as
is practicable and not prohibited by law, and consult with and reasonably assist
Saia, at Saia’s sole expense, in seeking a protective order or request for
another appropriate remedy, (II) in the event that such protective order or
remedy is not obtained, or if Saia waives compliance with the terms of the
preceding clause (I), Awardee shall disclose only that portion of the Customer

4

 

--------------------------------------------------------------------------------

Confidences or Confidential Information that, on the advice of Awardee’s legal
counsel, is legally required to be disclosed and shall exercise reasonable
efforts to assure that confidential treatment shall be accorded to such Customer
Confidences or Confidential Information by the receiving person or entity and
(III) to the extent practicable and permitted by applicable law, Saia shall be
given an opportunity to review the Customer Confidences or Confidential
Information prior to disclosure thereof.

iv.Ownership of Customer Confidences and Confidential Information.  Awardee
acknowledges that any documents received or created by Awardee during the course
of Awardee’s employment by Saia that contain or pertain to Customer Confidences
or Confidential Information are and will remain the sole property of Saia.  Such
documents include, without limitation, files, memoranda, correspondence,
reports, customer records, contact lists and compilations of information,
however such information may be recorded and whether on hard copy or by
electronic or computer means.  Awardee agrees to return all such documents
(including all copies) promptly upon the termination of Awardee’s employment and
agrees that, during and after Awardee’s employment, Awardee will not, without
the written consent of an officer of Saia, disclose those documents to anyone
outside Saia organization or use those documents for any purpose other than as
expressly provided herein.

(b)Intellectual Property.

i.Awardee agrees to disclose promptly to Saia all ideas, inventions,
discoveries, improvements, designs, formulae, processes, production methods and
technological innovations (which, together with all intellectual property rights
that might be available therein including, without limitation, patents,
copyrights and trade secrets, shall hereinafter be referred to as “Intellectual
Property”), whether or not patentable, which Awardee has conceived or made or
may hereafter conceive or make, alone or with others, in connection with
Awardee’s employment by Saia either prior to or after the date of this
Agreement, whether or not during working hours, and which (A) relate
specifically to the business of Saia; (B) are based on or derived from Awardee’s
knowledge of the actual or planned business activities of Saia; or (C) are
developed using existing Intellectual Property belonging to Saia (collectively,
“Saia Intellectual Property”).

ii.Awardee agrees to assign, and does hereby assign, to Saia (and to bind
Awardee’s heirs, executors and administrators, to assign to Saia) all Saia
Intellectual Property, regardless of when such Saia Intellectual Property was
created.

iii.Without further compensation but at Saia’s expense, Awardee agrees to give
all testimony and execute all patent applications, rights of priority,
assignments and other documents, and in general do all lawful things reasonably
requested of Awardee by Saia to enable Saia to obtain, maintain and enforce its
rights to such Saia Intellectual Property.

5

 

--------------------------------------------------------------------------------

iv.All of Awardee’s work product during Awardee’s employment by Saia or during
Awardee’s involvement or relationship with Saia and all parts thereof shall be
“work made for hire” for Saia within the meaning of the United States Copyright
Act of 1976, as amended from time to time, and for all other purposes, and
Awardee hereby quitclaims and assigns to Saia any and all other rights Awardee
may have or acquire therein.  Accordingly, all right, title and interest in any
and all materials, or other property, including, without limitation, trademarks,
service marks and related rights, whether or not copyrightable, created,
developed, adapted, formulated or improved by Awardee (whether alone or in
conjunction with any other person or employee), constituting Saia Intellectual
Property shall be owned exclusively by Saia.  Awardee will not have or claim to
have under this Agreement, or otherwise, any right, title or interest of any
kind or nature whatsoever in any Saia Intellectual Property.

(c)Non-competition.

i.Awardee agrees that, during the period commencing on the Date of Award and for
a period of one (1) year after the date the Awardee ceases to be employed by
Saia (the “Covenant Period”), Awardee shall not within the Area, for a competing
entity engaged in any Protected Business (as defined below), either directly or
indirectly, undertake to perform the duties and responsibilities substantially
similar to those Awardee conducted, offered or provided for Saia during the last
twenty-four (24) months of Awardee’s employment with Saia (or such shorter
period of time that Awardee may have been employed) or, directly or indirectly,
own an equity interest in a business engaged in any Protected Business;
provided, however, that nothing herein shall prohibit Awardee from being an
owner of not more than 1.9% of the outstanding equity interests in any entity
which has equity securities listed on a national stock exchange or other public
market.

ii.At any time following the date the Awardee ceases to be employed by Saia and
at least 90 days prior to the expiration of the Covenant Period, Saia may in its
sole discretion extend such Covenant Period for one (1) additional year, which
during such extended Covenant Period Awardee will receive severance payments
equal to twelve (12) months of Awardee’s base salary in effect at the time
Awardee ceased to be employed by Saia (the “Severance Payments”).  Severance
Payments, if elected by Saia, shall be payable in equal installments in
accordance with Saia’s normal payroll practices.  Awardee shall be entitled to
Severance Payments only so long as Awardee has not breached any of the
provisions of Section 10.  Awardee shall not be entitled to any other salary,
compensation or benefits after termination of employment, except as may be
provided under any Executive Severance Agreement between Awardee and the Company
(if any) or as required by law.

iii.For purposes of this Agreement, a “Protected Business” is (A) any business
in which Saia is engaged on the date hereof, including any business for the
provision of regional, interregional and/or national less-

6

 

--------------------------------------------------------------------------------

than-truckload, non-asset truckload, expedited, brokerage and logistics
services, or (B) any business in which Saia has taken active steps, as supported
by the records of Saia, to become engaged on or prior to the date of
termination.

iv.For purposes of this Agreement, “Area” means entire United States of America.

(d)Customer Non-Solicitation.  Awardee agrees that, during the period commencing
on the Date of Award and for a period of two (2) years after the date the
Awardee ceases to be employed by Saia (the “Non-Solicitation Period”), Awardee
shall not, directly or indirectly, on behalf of any competing entity, solicit or
attempt to solicit any customer or actively sought prospective customer of Saia,
with whom the Awardee had Material Contact during Awardee’s employment with
Saia, for purposes of providing products or services that are competitive with
those offered by Saia.  For purposes of this Agreement, “Material Contact” means
the contact between Awardee and each customer or potential customer: (a) with
whom or which Awardee dealt on behalf of Saia; (b) whose dealings with Saia were
coordinated or supervised by Awardee; (c) about whom Awardee obtained
confidential information in the ordinary course of business as a result of
Awardee’s association with Saia; or (d) who receives products or services
authorized by Saia, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Awardee within two (2) years prior to
the date of the Awardee’s termination.

(e)Awardee Non-Solicitation/Non-Hire.  Awardee agrees that, during the
Non-Solicitation Period, Awardee shall not, within the Area, directly or
indirectly, (i) except in the good faith performance of Awardee’s duties to
Saia, induce or attempt to induce any employee or independent contractor
(related to the business of Saia) of Saia to leave Saia, or in any way interfere
with the relationship between Saia, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee or independent contractor of Saia.  The foregoing shall not
prohibit general advertising not specifically targeted at employees or
independent contractors of Saia, provided that the preceding clause shall not
permit Awardee to take any action that would violate or conflict with the
covenants and agreements set forth in this Agreement or any other agreement with
Saia and shall in no way limit or affect Awardee’s obligations under such
covenants and agreements.

11.Enforcement.  

(a)Awardee understands that the execution of this Agreement is conditioned on
Awardee’s acceptance of the restrictions contained in Section 10.  Awardee
acknowledges that the restrictions contained in Section 10 are fair, reasonable
and necessary for the protection of the legitimate business interests of Saia
and that Saia will suffer irreparable harm in the event of an actual or
threatened breach of any such provision by Awardee.

7

 

--------------------------------------------------------------------------------

(b)In the event of a breach of any of the covenants contained in Section 10,
subject to Saia’s discretion to waive such enforcement provision:

i.All of Awardee’s Restricted Stock granted hereunder, whether vested or
unvested, shall automatically and without further action, be cancelled and
forfeited for no consideration effective as of the date of such breach; and

ii.Awardee shall pay to the Company any cash or other consideration received by
Awardee from the sale or disposition of any Restricted Stock; and

iii.Awardee consents and agrees that Saia may seek the entry of a restraining
order, preliminary injunction or other court order to enforce such provisions
and expressly waives any bond or security that might otherwise be required in
connection with such relief.

(c)Awardee also agrees that such remedies shall be in addition and without
prejudice to any claim for monetary damages which Saia might elect to
assert.  Awardee agrees that the terms of Section 10 are in addition to, and not
in limitation of, and in no way supersede or replace any other restrictive
covenants agreed to by Awardee with respect to Saia.  The provisions of this
Agreement do not in any way limit or abridge any rights of Saia under the law of
unfair competition, trade secret, copyright, patent, trademark or any other
applicable law(s), all of which are in addition to and cumulative of Saia’s
rights under this Agreement.

12.No Right to Continued Service.  Nothing in this Agreement shall be deemed to
alter Awardee’s status as an at-will employee or to create any limitation or
restriction on the right of the Company to terminate the service of the Awardee
as an employee at any time.

13.Non‑Transferability.  The Company may assign this Agreement without
restriction.  Neither the Award hereby granted nor any rights thereunder or
under this Agreement may be assigned, transferred or in any manner encumbered by
Awardee except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.

14.Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law.  If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement,
including, without limitation, any provision of Section 10 hereof, is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to reduce the scope, duration or area of the provision, to delete specific words
or phrases and to replace any invalid or unenforceable provision with a
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable provision, and this Agreement shall be
enforced as so modified.

8

 

--------------------------------------------------------------------------------

15.Non-Waiver of Rights.  The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Awardee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

16.Amendments.  Except as provided in the Plan and as otherwise expressly set
forth herein, no modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.

17.Successors and Assigns.  Subject to the limitations set forth in this
Agreement and the Plan, this Agreement shall be binding upon, and inure to the
benefit of, the executors, administrators, heirs, legal representatives,
successors and assigns of the parties hereto, including, without limitation, any
business entity that succeeds to the business of Saia.  This Agreement may not
be assigned by Awardee without the consent of the Committee.

18.Stock Ownership Guidelines.  Awardee acknowledges that the Board has adopted
Stock Ownership Guidelines applicable to certain officers of the Company and
such Guidelines may be modified or amended in whole or in part at any time.

19.Forfeiture.  Awardee acknowledges and agrees that the Award granted hereunder
is subject to the terms of the Saia, Inc. Executive Incentive Compensation
Recovery Policy adopted by the Board on December 7, 2018, a copy of which was
provided to Awardee contemporaneously with this Agreement, and is subject to any
additional obligations as may be required by law, including without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002.  Awardee further acknowledges and
agrees that the Board may amend or modify such compensation recovery policy at
any time or may adopt a new policy replacing or supplementing such policy and
that any such policy or policies shall be binding on Awardee and the Award
granted hereunder.

20.Choice of Law; Waiver of Jury Trial.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without respect
to its principles of conflicts of laws.  The parties hereto irrevocably submit
to the jurisdiction of the Delaware Court of Chancery (or, if such court
declines to accept jurisdiction, any state or federal court sitting in or for
New Castle County, Delaware) with respect to any dispute arising out of or
relating to this Agreement, and each party irrevocably agrees that all claims in
respect of such dispute or proceeding shall be heard and determined in such
courts.  The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement or the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding.  Each
party hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any right it may have to a trial by jury in
respect of any litigation as between the parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto.  Each of the parties hereto
(a) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waivers and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications contained in this
Section 20.

9

 

--------------------------------------------------------------------------------

21.Counterparts.  This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

22.No Defense.  The existence of any claim, demand, action or cause of action of
Awardee against Saia, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Company of any covenant or
agreement of Awardee contained in Section 11 herein.

23.Notification of New Employer.  In the event that Awardee is no longer an
employee of Saia, Awardee consents to notification by the Company to Awardee’s
new employer or its agents regarding Awardee’s rights and obligations under this
Agreement.

 

10

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.

 

SAIA, INC.

 

 

By:   /s/ Richard D. O’Dell

Richard D. O’Dell

 



Chief Executive Officer

 

 

 

 

       /s/ Robert S. Chambers

Robert S. Chambers, Awardee

 

 

 

 

Signature Page to Restricted Stock Agreement
under the Saia, Inc. 2018 Omnibus Incentive Plan